                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §   CASE NUMBER 4:18-CR-00085
                                                   §
TYTON HESTER                                       §
                                                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion for Disclosure of 404(b) Evidence and its

Purpose (Dkt. #329). Having considered the motion, the Court is of the opinion that Defendant’s

Motion should be denied.

       Defendant requests that the Government provide notice of any Rule 404(b) evidence that

the Government intends to use at trial. On May 29, 2018, the Court entered its Scheduling Order

relating to pretrial discovery and inspection as to Defendant Tyton Hester (Dkt. #24). The Court’s

Order provides, in subsection A(9), that the Government shall "[d]isclose to Defendant's attorney

Rule 404(b) evidence of the defendant's other crimes, wrongs, or acts which—although

inadmissible to prove the defendant's bad character—the government believes to be admissible for

other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity

or absence of mistake or accident, concerning the instant charge" (Dkt. #24). On January 17, 2020,

the Government’s Notice of Intent to Offer Evidence under Federal Rule of Evidence 404(b)

(Dkt. #332). Moreover, the Government, in the Government’s Response to Defendant’s Motion

for Disclosure of 404(b) Evidence and its Purposes, states that it will further comply with Rule

404(b) should it become aware of any further 404(b) evidence (Dkt. #355). These premises

considered, the Court is of the opinion that Defendant’s Motion should be denied.
.



          It is therefore ORDERED that Defendant’s Motion for Disclosure of 404(b) Evidence and

    its Purpose (Dkt. #329) is hereby DENIED.

          SIGNED this 3rd day of February, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                2
